Citation Nr: 1412034	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of cancer of the larynx since March 30, 2012.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded the issue in March 2012 and November 2013 for further development.  The issue is now again before the Board for adjudication.

The Board notes that the Veteran is currently in receipt of a total schedular rating plus special monthly compensation at the housebound rate.  An increase in the rating for residuals of cancer of the larynx since March 30, 2012 will not result in an increase in his current combined schedular rating or the compensation he receives.  See 38 C.F.R. § 4.25 (2013).  Nonetheless, as the Veteran has asserted that his service-connected residuals of cancer of the larynx is not currently appropriately evaluated, and as the maximum allowable rating for has not been granted, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a February 2014 Written Brief Presentation relevant to the issue on appeal.

The issues of entitlement to service connection for sinusitis, sleep apnea, or other breathing disorder, and entitlement to service connection for hearing loss were raised by the Veteran's representative in the February 2014 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.



FINDING OF FACT

Since March 30, 2012, the Veteran's service-connected residuals of cancer of the larynx were primarily manifested by hoarseness of the voice, thickening and inflammation of the vocal chords, and intermittent difficulty swallowing solid foods, but without evidence of complete organic aphonia, stenosis of the larynx, or moderate dysphagia.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals of cancer of the larynx since March 30, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 4.21, 4.97, 4.114, Diagnostic Codes 6516, 6519, 6520, 7203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2007 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, including what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in January 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private medical records, VA treatment records, the reports of VA examinations, and statements of the Veteran.  As noted, the Veteran's claim was remanded for additional development in March 2012 and November 2013.  Additional records were requested or acquired, and VA examinations were held in March 2012 and January 2014.  All new evidence was considered in the January 2014 supplemental statement of the case.  The Board finds that there was substantial compliance with the remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the November 2013 Board decision and the January 2014 supplemental statement of the case were mailed to the Veteran's last known address but were returned as undeliverable.  While VA has a duty to notify and assist the appellant in the development of his claim, that duty is not limitless.  In the normal course of events, it the Veteran's burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, the Veteran has not provided VA with notice of a change in his present address.  Furthermore, the Veteran did receive notification of and attended his January 2014 VA examination, and the Veteran's representative has had the opportunity to review all recent adjudications and to submit additional argument on behalf of the Veteran.  The Board therefore finds no prejudice to the Veteran in proceeding to adjudicate the claim.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the present case, the issue of entitlement to a rating in excess of 10 percent prior to March 30, 2012 was decided in the November 2013 Board decision.  Only the issue of the appropriate rating for the "staged" period since March 30, 2012 remains on appeal.

Because the Veteran's primary symptoms associated with residuals of cancer of the larynx are hoarseness and occasional inability to speak, the Veteran's disability has been rated as equivalent to chronic laryngitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516.  VA regulations provide that when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 6516, a 30 percent rating is warranted for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changed on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.  The related condition of complete organic aphonia is rated under Diagnostic Code 6519.  When complete organic aphonia is present, a 60 percent rating is warranted for constant inability to speak above a whisper, and a 100 percent rating is warranted for constant inability to communicate by speech.  38 C.F.R. § 4.97, Diagnostic Code 6519.

The evidence of record also indicates that the Veteran has experienced some dysphagia, or difficulty swallowing.  Dysphagia can be evaluated as analogous to a stricture of the esophagus even though there is no actual stricture of the esophagus found on examination.  The symptoms of dysphagia are considered under Diagnostic Code 7203.  38 C.F.R. § 4.114, Diagnostic Code 7203.  Moderate stricture of the esophagus warrants a 30 percent disability rating.  Severe stricture of the esophagus that permits liquids only is rated as 50 percent disabling.  A stricture of the esophagus permitting passage of liquids only with marked impairment of general health warrants an 80 percent evaluation.  Id.

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Analysis

The Veteran essentially contends that his residuals of cancer of the larynx, which is manifested by extreme hoarseness, difficulty speaking, and difficulty swallowing thick foods, warrants a rating in excess of 30 percent since to March 30, 2012.  In a March 2008 statement accompanying his substantive appeal, the Veteran stated that he is "virtually unable" to use his voice.  He stated that he had difficulty using the telephone or conducting business transactions, that it has caused him great frustration and anxiety, and that it has "taken a toll" on his personal relationships.

The Veteran's VA treatment records do not show any treatment or complaints related to residuals of larynx cancer since March 2012.

The Veteran was afforded a VA examination in March 2012.  Upon examination, he was found to have chronic laryngitis, hoarseness, thickening or nodules of vocal cords, laryngeal stenosis, and incomplete organic aphonia, with mild increase in volume since the prior VA examination in 2007.  The examiner noted that the Veteran had previously been treated with radiation and chemotherapy for malignant neoplasms and was now in a "watchful waiting status."  The Veteran also reported occasional difficulty swallowing solids, which the examiner noted was compatible with fibrotic changes of the throat resulting from radiation therapy.  The examiner stated that the occupational impact of the Veteran's disability included decreased vocal volume and hoarseness, which caused difficulty using the telephone and having prolonged conversations.

The Veteran also underwent a VA examination in January 2014.  The Veteran stated that his condition had not changed since the March 2012 examination.  The Veteran reported that he continued to have hoarseness, he had to sleep with his head elevated so that secretions in his throat did not accumulate, and he had difficulty expectorating and swallowing dry, thick food.  He stated that foods such as peanuts or bagels had to be well chewed and consumed with an accompanying beverage and that he could swallow liquids or smooth ice cream without a problem.  Upon physical examination, the examiner found that the Veteran had symptoms of hoarseness, inflammation of vocal cords or mucous membrane, and thickening or nodules of vocal cords.  The examiner did not find any laryngeal stenosis.  The examiner described the functional impact of the Veteran's disability, stating that telephone conversation was nearly impossible and mouth breathing caused the Veteran to have dry mouth which would wake him in the night and interrupt his sleeping pattern.

Based on this evidence, the Board finds that a rating in excess of 30 percent since March 30, 2012 is not warranted.  The medical evidence reflects that the Veteran's voice is consistently hoarse or raspy and that he has been found to have thickening and swelling of the vocal cords.  Thirty percent is the maximum allowable schedular rating for laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6518.  In this case, there has been no medical finding at any time that the Veteran is unable to speak above a whisper or at all, nor has the Veteran asserted that he has had a complete loss of voice.  In the absence of a finding of complete organic aphonia, resulting in either the inability to speak above a whisper or the constant inability to communicate by speech at all, no higher rating can be assigned.  See 38 C.F.R. § 4.97, Diagnostic Code 6519.

The medical evidence of record also indicates that the Veteran has had occasional difficulty swallowing solid foods.  However, the March 2012 examiner noted that the Veteran had only "intermittent" difficulty swallowing.  The January 2014 examiner reported that the Veteran was able to eat solid foods, but had to chew them well and consume them with accompanying water or coffee.  The Veteran's VA treatment records include no complaints or treatment related to difficulty eating or swallowing, and, although he has reported being worried about choking, there is no evidence that the Veteran's disorder has ever resulted in any food getting stuck in the larynx or esophagus.  The Board cannot conclude that intermittent difficulty with swallowing more nearly approximates moderate dysphagia or moderate stricture of the esophagus.  Accordingly, a compensable evaluation under Diagnostic Code 7203 for stricture of the esophagus is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7203.

The Board has also considered the applicability of other Diagnostic Codes for rating this disability, but finds that no higher rating is assignable.  While it was unclear whether the Veteran had stenosis of the larynx based on the report of the March 2012 examination, the case was remanded in November 2013 in large part to determine whether the Veteran did have stenosis of the larynx and to what extent, which could allow for rating under 38 C.F.R. § 4.97, Diagnostic Code 6520 (2013).  The January 2014 VA examiner found, however, that the Veteran did not have stenosis of the larynx, and there is no other medical evidence of record indicating that he does.   Hence, the Board finds that the Veteran's disability is most appropriately rated under Diagnostic Code 6516, pursuant to which the Veteran's symptoms are consistent with a 30 percent rating.

The Board sympathizes with the Veteran's complaints regarding the impact of his residuals from larynx cancer on his daily life and has considered his lay statements regarding frustrations while using the telephone and eating solid foods.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the competent medical evidence of record, that which was provided by trained medical professionals, does not indicate that the Veteran has had complete organic aphonia, stenosis of the larynx, or any other medical condition which would warrant the assignment of a higher rating or a rating under a separate diagnostic code.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2006).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 30 percent for residuals of cancer of the larynx since March 30, 2012.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not reported any significant occupational impact caused by his residuals of larynx cancer.  He has indicated that it is difficult for him to speak on the telephone or for prolonged periods of time, but there is no indication that this has caused any loss of income or productivity.  The record does not show that the Veteran has required any hospitalization during the period currently on appeal, nor is there evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Based on the foregoing, the Board finds that there is no basis or alternate rating criteria by which the Veteran's residuals of cancer of the larynx can be assigned a rating in excess of 30 percent since March 30, 2012.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for residuals of cancer of the larynx since March 30, 2012 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


